Citation Nr: 1704300	
Decision Date: 02/13/17    Archive Date: 02/23/17

DOCKET NO.  15-28 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for chronic dermatitis with residuals of dorsal surface of both hands.

(The issue of entitlement to a waiver of indebtedness for payment of $11,442.35 for compensation benefits is the subject of and addressed in a separate decision.)


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Peters, Counsel



INTRODUCTION

The Veteran had active military service from November 1945 to December 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 Decision Review Officer (DRO) decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c) (2016). 

As a final initial matter, the Board notes that this case implicates a recent holding by the United States Court of Appeals for Veterans Claims (Court) in Johnson v. McDonald, 27 Vet. App. 497 (2016).  The Board has decided to implement a stay in majority of the cases in which that case is implicated.  However, the Board has determined that the stay is inapplicable and that the holding in Johnson is binding on the Board in cases which have been advanced on the docket.  In light of this policy decision, and given that this case is advanced on the docket, the Board will proceed with adjudication of this case at this time.  


FINDINGS OF FACT

1.  Throughout the appeal period, the evidence of record demonstrates that the Veteran's chronic dermatitis with residuals of dorsal surface of both hands has been manifested by exudation, constant itching, extensive lesions, and marked disfigurement; but does not demonstrate ulceration, extensive exfoliation, crusting, systemic or nervous manifestations, or that it is exceptionally repugnant.

2.  Additionally, for the period beginning August 30, 2002, the evidence of record does not show that the Veteran's chronic dermatitis with residuals of dorsal surface of both hands affects more than 40 percent of the entire body or more than 40 percent of exposed areas; or, that he requires constant or near-constant use of systemic therapy such as corticosteroids or other immunosuppressive drugs.
CONCLUSION OF LAW

The criteria for an initial rating of 30 percent, but no higher, for the Veteran's chronic dermatitis with residuals of dorsal surface of both hands have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Code 7806 (2000-2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Representation of the Veteran

The Veteran's representative bears some discussion in this case.  At this time, the Board is recognizing the above noted Veterans Service Organization (VSO) as the Veteran's proper representative in this case.  

Previously, in July 2007, the Veteran submitted a VA Form 21-22a in favor of a private attorney.  During the appeal period, however, the Veteran was declared incompetent to handle his funds in a July 2012 rating decision.  At that time, the Veteran's spouse was appointed as his fiduciary.  In February 2013, the Veteran's spouse-his fiduciary-submitted a VA Form 21-22 in favor of the above noted VSO; that VA Form 21-22 was not signed by the Veteran, but rather was signed by the Veteran's spouse "for" the Veteran.

38 U.S.C.A. § 5506 defines the term "fiduciary," for purposes of 38 U.S.C. Chapter 55 (Minors, Incompetents, and Other Wards) as 

(1) a person who is a guardian, curator, conservator, committee, or person legally vested with the responsibility or care of a claimant (or a claimant's estate) or of a beneficiary (or a beneficiary's estate); or (2) any other person having been appointed in a representative capacity to receive money paid under any of the laws administered by the Secretary for the use and benefit of a minor, incompetent, or other beneficiary.

The Federal Register in 78 FR 63139-01, clarifies the definition of fiduciary provided in 38 U.S.C.A. § 5506 as follows:

The term 'fiduciary' is different than the term 'guardian' as the latter term . . . refers to a guardian or conservator appointed by a state court after such court makes a determination that a Veteran is incompetent.

A review of 38 C.F.R. § 14.631 demonstrates that a fiduciary is not a listed person in section (a)(1) who is allowed to execute a proper VA Form 21-22 or 21-22a.  Additionally, other sections of Title 38 Code of Federal Regulations, namely 38 C.F.R. §§ 14.629(c)(3) and 20.1304 read "guardian or fiduciary," which may suggest a distinction between those two entities and would possibly weigh against the fiduciary having the power to change representation, if such a distinction exists.  

However, the Board also notes that in 38 C.F.R. § 14.629(c)(3)-which was more recently updated than section 14.631-the fiduciary has a wide variety of powers regarding representation and disclosing of claimant information which are also given to a guardian; that section specifically refers to a person "other than the Veteran (e.g., a Veteran's survivor, a guardian, or a fiduciary appointed to receive VA benefits on an individual's behalf)."  Such an inclusion of these powers and listing of the fiduciary as a different entity than the guardian but giving them the same types of powers, particularly in representation of the Veteran's interests, would appear to demonstrate that the fiduciary has essentially the same standing as a guardian would have, even though they may be different entities.  

Additionally, 38 C.F.R. § 20.1304(b) allows a "guardian or fiduciary" to file a good cause motion to change representation when such a request was filed late; if a fiduciary is able to file such a motion, logic dictates that the fiduciary must also have the power to file the request for a change in the first place.

Furthermore, although not binding on the Board, although such is persuasive in this case, the VA Adjudication Procedure Manual, M21-1 Manual Rewrite, Part I, Chapter 3, subpart A.3.b (hereinafter M21-MR1, I.3.A.3.b), indicates that once a fiduciary is appointed, that person may appoint a new representative, although the prior representative is not automatically revoked.  (Emphasis in the original.)  

Finally, a fiduciary is defined as "a person who is required to act for the benefit of another person on all matters within the scope of their relationship."  (Emphasis added.)  A fiduciary relationship can be created "when one person assumes control and responsibility over another."  See Black's Law Dictionary 289-90 (3rd Pocket Ed. 2006).  Furthermore, a guardian is "one who has the legal authority and duty to care for another's person or property, especially because of the other's infancy, incapacity, or disability."  Id. at 320.

Based on the foregoing, the Board finds more support than not in the statutory and regulatory text for the finding that a fiduciary has the power to change representation.  Such a power to execute a change in representation seems apparent in the legislative intent of VA's regulations as well as Congress in the drafting of the relevant statutory provisions.  Further, in reading the regulatory framework in a cohesive manner, it would appear that there is intent to make a fiduciary essentially equal with a guardian in the ability to effect matters of representation before VA, an explicit part of the scope of that legal relationship.  In short, the Veteran's fiduciary in this case validly executed a VA Form 21-22 in February 2013, which revoked the previous VA Form 21-22a executed by the Veteran in July 2007, prior to his incompetency.  

As a final matter, regardless of the above, 38 C.F.R. § 14.631 provides that the spouse of a Veteran may execute a valid power of attorney, VA Form 21-22 or 21-22a in cases "of an incompetent, minor, or otherwise incapacitated person without a guardian."  See 38 C.F.R. § 4.631(a)(1)(iii).  Thus, as the Veteran is incompetent for VA purposes and the record does not disclose any appointed guardian, the Veteran's spouse is able to validly change the representative in this case, regardless of whether she is his fiduciary.  The Veteran's spouse did so in February 2013, which revokes the previous VA Form 21-22a in favor of the private attorney.  The proper representative in this case is the above noted VSO from the validly executed February 2013 VA Form 21-22.  

Increased Rating for Dermatitis of the Hands

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  In the instant case, VA provided adequate notice in letters sent to the Veteran in November 2011.  Additionally, the increased rating claim in this case arises from an initial grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, and additional notice is not required as any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

VA has a duty to assist a claimant in the development of a claim. This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service, VA, and private treatment records are associated with the claims file.  VA examinations in November 2007, June 2012, and April 2016 are adequate for rating purposes.  

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2016); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2016); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2016); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2016).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Veteran filed his claim to reopen service connection for his dermatitis of the hands on April 18, 2001.  His dermatitis disability has been evaluated as 10 percent disabling throughout the appeal period; that rating has been assigned under 38 C.F.R. § 4.118, Diagnostic Code 7806.

For the period from April 18, 2001 through August 29, 2002, Diagnostic Code 7806 provided a noncompensable rating with slight, if any, exfoliation, exudation or itching, if on a non-exposed surface or small area.  A 10 percent rating was warranted with exfoliation, exudation, or itching, if involving an exposed surface or extensive area.  A 30 percent rating was warranted with exudation or constant itching, extensive lesions, or marked disfigurement.  A 50 percent rating was assigned with ulceration, extensive exfoliation, or crusting, and systemic or nervous manifestations, or exceptionally repugnant.  See 38 C.F.R. § 4.118, Diagnostic Code 7806 (2000-2002).

Beginning August 30, 2002 and currently in effect, under Diagnostic Code 7806, a noncompensable rating is assigned when less than 5 percent of the entire body or less than 5 percent of the exposed areas affected, and; no more than topical therapy required during the past 12-month period.  A 10 percent rating is warranted when at least 5 percent, but less than 20 percent, of the entire body or at least 5 percent, but less than 20 percent, of exposed areas are affected; or, when intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs is required for a total duration of less than 6 weeks during the past 12-month period.  A 30 percent rating is warranted when 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected; or, when systemic therapy such as corticosteroids or other immunosuppressive drugs is required for a total duration of 6 weeks or more, but not constantly, during the past 12-month period.  A 60 percent rating is warranted when more than 40 percent of the entire body or more than 40 percent of exposed areas are affected; or, when constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs is required during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2003-2016). 

Although the 38 C.F.R. § 4.118 underwent further revisions effective October 23, 2008, Diagnostic Code 7806 was unaffected by those revisions.  

Turning to the evidence of record, in June 2000, the Veteran sought treatment from VA for his recurring swelling and desquamation of his hands.  On examination, he had diffuse swelling and firmness of his hands and was diagnosed with a "rule out cutaneous manifestation of a collagen vascular disease process."  He was given Carmol-20 (Urea 20%), a moisturizing and anti-itch cream, to use after bathing, as needed.  

In January 2002, the Veteran again sought treatment from VA for his allergy to gasoline; it was noted that every time he has contact with gasoline, he gets itchy, red and irritated hands.  He complained of discolored and swollen hands at that time; examination showed swollen hands due to dermatitis.  He continued to use Carmol-20 cream.  

Later in January 2002, the Veteran sought treatment with a VA dermatologist.  He complained of a recurring pruritic rash on his hands since World War II.  On examination, he had vague eczematous patches on the dorsum of his hands and keratoderma of the hands.  He was diagnosed with non-specific dermatitis of unknown etiology and acquired keratoderma.  He was prescribed Carmol-40 (Urea 40%) cream to apply to his palms during bathing, as well as Pramosone lotion 1%, a hydrocortisone cream, to apply 4 times daily as needed.  

In October 2003, the Veteran had another VA dermatology consultation, during which he described 50 years of recurring "boils" on the dorsum of his hands.  On examination, he had necrotic papulo-nodules in various stages on his hands.  He was diagnosed with "rule out infectious process versus an inflammatory process."  He was prescribed Bactoban, an antibacterial cream, for any open sores at that time.  

In July 2007, the Veteran's private physician, Dr. K.S., submitted a letter indicating that the Veteran's dermatitis of his hands was related to his use of leaded gasoline to clean his hands after changing oil as a mechanic during World War II.  She noted that there was documentation of swelling, cracking, and a rash dating back to 1946.  The Veteran submitted a June 2007 treatment record from Dr. K.S. with that letter as well, which documented that the Veteran had arthritis of the hands, resulting in no grip and his hands hurting all the time.  

The Veteran underwent a VA examination of his hands in November 2007.  At that time, the Veteran reported that he had intermittent problems with the backs of his hands cracking open, with associated pain and peeling skin, which had been recurring for over 40 years.  The examiner noted that the Veteran did not have any systemic conditions.  The Veteran treated his condition with daily application of a liberal amount of emollient cream to the affected area.  The examiner noted that the topical treatment was constant, but was neither a corticosteroid nor an immunosuppressive.  On examination, the examiner noted that there was less than 5 percent of the Veteran's total body and exposed body areas affected.  The examiner noted no apparent dermatitis on examination at that time; his skin was entirely intact and thinned, but no more than was age-appropriate.  He also noted that obvious hypertrophic osteoarthritic changes were present in both hands and all of his fingers.  The examiner diagnosed currently inactive dermatitis of the dorsum of his hands; photographs were not taken at that time.  

In a February 2012 letter, Dr. K.S. stated that she last saw the Veteran in August 2011.  At that time, the Veteran complained of itching and peeling on the dorsal surfaces of his hands; he was noted to have edema, cracking and loss of pigment in the dorsum of his hands.  

The Veteran underwent another VA examination of his hands in June 2012.  The examiner diagnosed chronic dermatitis at that time.  The examiner noted that he had contact dermatitis during military service and at times since has had superimposed cellulitis.  The examiner also noted at the present time that the Veteran's skin of the dorsum of his hands was somewhat thinned and had scattered hyper- and hypopigmented macules, which was mild and non-disfiguring.  He was noted to have to apply emollient creams daily.  

On examination, the examiner noted that there was no scarring or disfigurement of the head, face, and neck; benign or malignant neoplasms; or any systemic manifestations due to skin diseases.  Regarding treatment, the examiner indicated that the Veteran was not using any of the following types of treatment: systemic corticosteroids or other immunosuppressive medications; antihistamines; immunosuppressive retinoids; sympathomimetics; other oral medications; topical corticosteroids; other topical medications; PUVA; UVB, electron beam therapy; intensive light therapy; or any other treatment.  The examiner further noted that the Veteran did not have any debilitating or non-debilitating episodes due to urticaria, primary cutaneous vasculitis, erythema multiforme, or toxic epidermal necrolysis.  The examiner found that the Veteran's dermatitis affected less than 5 percent of the Veteran's total body area, although 5 to 20 percent of his exposed body area was affected.  The examiner also noted that there were no other pertinent physical findings, complications, or signs and symptoms of the Veteran's dermatitis, and that his dermatitis did not affect his ability to work.  The examiner concluded that the Veteran was diagnosed with dermatitis of the dorsum of his hands during his military service, which waxed and waned over the subsequent years, even becoming superinfected with cellulitis.  The dorsum of his hands showed chronic sequeli of his chronic dermatitis with mild-moderate thinning of the skin, and mild, non-disfiguring hypo- and hyperpigmented macules in these areas as well as the need for daily application of emollient creams to the dorsum of his hands.  

In an October 2013 statement, the Veteran's spouse stated that the Veteran constantly scratched his hands and complained of them itching.  She noted that his skin started to peel off and break down, and he would also develop sores from the cracks in his skin.  She also noted that he could not relax or rest because of the itching.  

The Veteran also stated in October 2013 that both of his hands itched on a constant basis and that he used creams to help with the itching, although the creams did not eliminate the itching completely.  He also stated that his skin peeled off of his hands.  

Finally, in April 2016, the Veteran underwent a VA examination of his hands.  At that time, he was diagnosed with contact dermatitis.  The examiner noted that the Veteran had not complained of any changes since his last VA examination.  On examination, the examiner noted that there was no scarring or disfigurement of the head, face, and neck, benign or malignant neoplasms; or any systemic manifestations due to skin diseases.  Regarding treatment, the examiner indicated that the Veteran was using emollient cream constantly or near-constantly for the last 12 months; he did not have any other treatments or procedures for his dermatitis during the last 12 months.  The examiner further noted that the Veteran did not have any debilitating or non-debilitating episodes due to urticaria, primary cutaneous vasculitis, erythema multiforme, or toxic epidermal necrolysis.  The examiner found that the Veteran's dermatitis affected less than 5 percent of the Veteran's total body and exposed body areas.  The examiner also noted that there were no other pertinent physical findings, complications, or signs and symptoms of the Veteran's dermatitis, and that his dermatitis did not impact his ability to work.  The examiner concluded that the dermatitis of the Veteran's hands was unchanged from the last examination and that his dermatitis had "no bearing on the obvious [degenerative joint disease] changes in both hands."  

The Board has also reviewed the remaining balance of the VA treatment records associated with the claims file through April 2016.  Generally, those records do not demonstrate any continued or consistent treatment for the Veteran's dermatitis.  However, in the rare instances that the Veteran's dermatitis condition of his hands was mentioned in those records, the instances were either noted above, or were substantially similar to the noted treatment records and VA examinations discussed above.

Based on the foregoing evidence, the Board finds that an initial rating of 30 percent, but no higher, is warranted throughout the appeal period.  The Board notes that the Veteran's dermatitis has been shown throughout the appeal period to demonstrate constant itching; shown by the Veteran's and his spouse's October 2013 lay statements, as well as by his continuous use of emollient and other creams throughout the record to moisturize and soothe his itching.  Such commensurates to a 30 percent rating under Diagnostic Code 7806 in effect prior to August 30, 2002.

A rating in excess of 30 percent is not warranted under that criteria as there is no evidence of ulceration, extensive exfoliation, or crusting.  Although there appears to be some history of "cracking" and "peeling" of the Veteran's hands, none of the evidence of record demonstrates ulceration, extensive exfoliation, or crusting was present during the appeal period.  Moreover, even if the Board were to concede that there was evidence of cracking and peeling, and that such was analogous to ulceration or extensive exfoliation, there is no evidence throughout the record of any systemic or nervous manifestations.  The VA examiners all consistently found no systemic manifestations of the Veteran's skin condition during examination.  Finally, there is no evidence of record that the Veteran's dermatitis was exceptionally repugnant; the VA examiners all routinely agree his dermatitis was non-disfiguring throughout the appeal period.  Consequently, the Board must deny a rating in excess of 30 percent under the criteria for Diagnostic Code 7806 in effect prior to August 30, 2002.  See 38 C.F.R. § 4.118, Diagnostic Code 7806 (2000-2002).  

Beginning on August 30, 2002, an additional set of criteria is applicable to this case.  However, the Board must also deny an initial rating in excess of 30 percent under that criteria, as the Veteran's exposed body and total body areas affected are not shown to be greater than 40 percent; at best, the Veteran's exposed body area was shown to be between 5 and 20 percent affected in the June 2012 VA examination.  

Additionally, the Board notes that the Veteran is not shown to have any systemic therapy use required at any time throughout the appeal period.  The Board acknowledges the holding in Johnson v. McDonald, 27 Vet. App. 497 (2016), which has held that topical use of either corticosteroids or immunosuppressives is considered "systemic" therapy for purposes of rating under Diagnostic Code 7806.  

The Board notes that the Veteran is shown to have used Bactoban, which is an antibacterial cream and not a corticosteroid or immunosuppressive.  Likewise, the Board notes the use of Urea and emollient creams throughout the record, and although those creams appear to be used constantly, as noted by the VA examiners, neither of those are corticosteroids or immunosuppressives; those creams are merely anti-itch and moisturizing creams.  

Finally, the Board acknowledges that the Veteran was prescribed Pramosone 1% cream/lotion in January 2002; such a cream is a hydrocortisone cream.  However, a higher rating than currently assigned is not warranted based on the use of this cream because there is no evidence of record to demonstrate that the Veteran had constant or near-constant use of that cream throughout the appeal period.  

Specifically, the January 2002 record only shows that the Veteran was prescribed that cream to use 4 times daily as needed.  Although such use may be construed as "constant use" for a period of time if used at that frequency, the record does not contain any evidence that the Veteran used it that frequently, or at all, during the appeal period.  Additionally, there is no evidence to demonstrate that the Veteran refilled that prescription, or that he was issued another prescription for that cream besides the initial prescription shown in the record.  

Consequently, based on the evidence of record, the Board cannot find that the Veteran had constant or near-constant use of the Pramosone cream for any period during the appeal period, such that a higher rating under the current Diagnostic Code 7806 and Johnson is warranted.  A rating in excess of 30 percent for the Veteran's chronic dermatitis of his hands is therefore not warranted under the ratings criteria effective beginning August 30, 2002.  See 38 C.F.R. §§ 4.7, 4.118, Diagnostic Code 7806 (2003-2016).

As a final matter, in the November 2011 notice of disagreement, the Veteran and his representative at that time argued that the Veteran should be assigned separate ratings for each of his hands under the old Diagnostic criteria.  The representative argued that the criteria did not limit application of separate ratings and did not indicate that it was to be applied bilaterally, or that it was based on a percentage of the entire body versus exposed body as the current rating criteria is.  

The Board disagrees with that interpretation of the pre-August 2002 rating criteria.  Specifically, the Board points out that the rating criteria specifically does, in fact, refer to exposed and non-exposed body areas, as well as small areas versus extensive areas.  Those references demonstrate intent to not specifically limit application to particular areas, as such would potentially lead an evaluator to parse out the affected areas into such small groupings that the result would be multiple noncompensable ratings.  Thus, the Board reads the regulation to allow for aggregation of many different parts of the affected skin to allow for a finding of an "extensive area" and a compensable rating.  

Furthermore, where the representative appears to try to draw a distinction between the old and new regulations, the Board merely finds that the same rating principles under both criteria are the same; the August 2002 change in regulation is merely a more specific quantification of the definition of "small" and "extensive" areas.  Thus, rather than reading the change in regulation to be a drastic departure from VA's previous and long-standing ratings principles regarding that Diagnostic Code, the Board prefers to read those changes in regulation to be a clarification of the old regulations rather imprecise wording.  

Finally, the Board notes that Diagnostic Code 7805 under the pre-August 2002 criteria specifically indicates that the evaluator should rate the limitation of function of the part affected.  (Emphasis added.)  Diagnostic Code 7806 specifically does not include this language.  The Board finds the lack of inclusion in this language to specifically address the individual parts affected to be incredibly significant regarding the appropriateness of assigning separate ratings under that Diagnostic Code.  Consequently, the Board finds that separate ratings for the Veteran's individual hands under the pre-August 30, 2002 Diagnostic Code 7806 is not warranted in this case.  

Consideration has been given to assigning a staged rating.  However, at no time during the period in question has the disability warranted a higher schedular rating than that assigned.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration.  38 C.F.R. § 3.321(b)(1) (2016).  The threshold factor for extra-schedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).  

The record shows that the manifestations of the disability on appeal are contemplated by the schedular criteria.  There is no indication that the average industrial impairment from the Veteran's dermatitis of the hands would be in excess of that contemplated by the assigned rating, even when considered in conjunction with the Veteran's other service-connected disabilities.  The evidence does not show frequent hospitalization beyond that envisioned by the currently assigned ratings, nor does the evidence demonstrate marked interference with employment.  Thus, the Board finds that referral of this case for extra-schedular consideration is not warranted.  38 C.F.R. § 3.321 (2016).

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

An initial rating of 30 percent, but no higher, for chronic dermatitis with residuals of dorsal surface of both hands is granted.  



____________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


